United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        December 18, 2003
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 03-10570
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

HERMAN GEORGE,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:02-CR-48-ALL
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Herman George appeals his guilty-plea conviction and

sentence for possession of firearms by an armed career criminal.

See 18 U.S.C. §§ 922(g)(1), 924(e).    George argues that the

district court abused its discretion in denying the Assistant

Federal Public Defender Chris A. Cooklin’s first motion to

withdraw as appointed counsel.     A valid guilty plea waives any

nonjurisdictional defects leading to a conviction United States


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10570
                                -2-

v. Owens, 996 F.2d 59, 60 (5th Cir. 1993).    The issue of the

district court’s denial of appointed counsel’s motion to withdraw

involves a purported nonjurisdictional defect waived by George’s

valid guilty plea.   See id.

     George also argues that the district court erred in denying

his motion to withdraw his guilty plea.    A district court may

grant a motion to withdraw a guilty plea before a defendant is

sentenced upon a showing by the defendant of “a fair and just

reason for requesting the withdrawal.”    FED. R. CRIM. P.

11(d)(2)(B)(2003); United States v. Brewster, 137 F.3d 853, 857

(5th Cir. 1998) (citing former FED. R. CRIM. P. 32(e)); see also

United States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984).      The

district court did not abuse its discretion in denying George’s

motion to withdraw his guilty plea.   See Brewster, 137 F.3d at

857-58.

     AFFIRMED.